Exhibit 10.15(C)

STRICTLY CONFIDENTIAL

WAIVER AND CONSENT AGREEMENT

This Waiver and Consent Agreement (this “Waiver and Consent”) is entered into as
of January 23, 2014, by and among Alibaba Group Holding Limited, a company
organized under the laws of the Cayman Islands (“Alibaba”), SoftBank Corp., a
Japanese corporation and shareholder of Alibaba (“Softbank”), Yahoo! Inc., a
Delaware corporation and shareholder of Alibaba (“Yahoo!”), LOGO
[g696051page_26a.jpg] (Alipay.com Co., Ltd.), a limited liability company
organized under the laws of the People’s Republic of China (“OpCo”), APN Ltd., a
company organized under the laws of the Cayman Islands (“IPCo”), LOGO
[g696051page_26b.jpg] (Zhejiang Alibaba E-Commerce Co., Ltd.), a limited
liability company organized under the laws of the People’s Republic of China
(“HoldCo”), the Joinder Parties (as defined in the Agreement), Jack Ma Yun
(“JM”), Joseph Chung Tsai (“JT”), and, solely for purposes of Section 3 herein,
the Management Members’ Representative (as defined in that certain New
Shareholders Agreement dated as of September 18, 2012, by and among them and the
other Alibaba shareholders party thereto (the “Shareholders Agreement”)).
Alibaba, SoftBank, Yahoo!, OpCo, IPCo, HoldCo, the Joinder Parties, JM and JT
are herein referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, the Parties are parties to that certain Framework Agreement, dated as
of July 29, 2011, as amended (the “Agreement”);

WHEREAS, HoldCo desires to, directly or indirectly, form, capitalize and
operate, and own not less than a 60% stake in, a new direct or indirect
subsidiary of HoldCo (“Newco”);

WHEREAS, in furtherance of its activities with respect to Newco, HoldCo desires
to acquire all of the equity interests of an existing subsidiary of Alibaba
(“Subco”);

WHEREAS, HoldCo desires to acquire a 51% stake in an existing entity
(“Acquisitionco”);

WHEREAS, HoldCo desires to acquire the minority interests currently owned by
third parties in each of two subsidiaries of Alibaba (the “Minority Interests
Acquisitions”);

WHEREAS, HoldCo has requested that other Parties waive certain sections in
Article VII of the Agreement to enable HoldCo to fund the formation of, and
direct or indirect capital contribution to, Newco, acquire Subco, acquire
Acquisitionco, and effect the Minority Interests Acquisitions (together, the
“Transactions”); and

WHEREAS, the other Parties are willing to provide such waivers, upon the terms
and subject to the conditions set forth herein, in order to facilitate the
Transactions in connection with a potential transaction currently being
negotiated between Alibaba and HoldCo (the “Potential Transaction”).

NOW, THEREFORE, in consideration of mutual covenants, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Section 1. Funding of Transactions. Subject to the terms and conditions set
forth in this Waiver and Consent, the Parties hereby agree to irrevocably waive,
and agree not to assert any claim they may now or hereafter have arising out of
or relating to:

 

  a. the restriction on OpCo making Distributions set forth in
Section 7.05(a)(ii)(l )(A) of the Agreement;

 

  b. the restrictions on HoldCo incurring Liabilities and Indebtedness (which
may be secured by Liens on assets of HoldCo, OpCo or their respective
subsidiaries) set forth in Sections 7.03(d) and 7.05(a)(i)(l )(A) of the
Agreement;

 

  c. the restriction on the repurchase of Securities and Related Party
Transactions (as to intercompany loans from the OpCo Group to HoldCo or the
Other Group) by OpCo set forth in Section 7.05(a)(ii)(l )(B) of the Agreement;
and

 

  d. the restriction on HoldCo’s creation of Liens set forth in Section 7.15(e)
of the Agreement, but solely to the extent that any such Lien is created,
incurred, assumed or suffered to exist in connection with Indebtedness incurred
by HoldCo as permitted by Section 1(b) of this Waiver and Consent;

provided, that any funds made available to HoldCo and the Other Group as a
result of any such OpCo Distribution, HoldCo incurrence of Liabilities or
Indebtedness, repurchase of Securities or Related Party Transaction permitted by
this Section 1 are used exclusively for the Transactions; and

provided, further, that such waiver shall not apply to any OpCo Distribution,
HoldCo incurrence of Liabilities or Indebtedness, repurchase of Securities or
Related Party Transaction, or any other action that would otherwise be
restricted pursuant to the provisions of Article VII of the Agreement:

 

  x. to the extent that the aggregate funds made available to HoldCo and the
Other Group as a result of all such actions exceed, or would exceed, the lesser
of (i) RMB 3,980,000,000 and (ii) the total amount actually paid by HoldCo and
its Affiliates to acquire equity interests in Newco, Acquisitionco, and Subco,
to effect the Minority Interests Acquisitions, to capitalize and fund Newco and
otherwise as required, in an aggregate amount that is not material, in the
Transactions; or

 

  y. if such OpCo Distribution, HoldCo incurrence of Liabilities or
Indebtedness, repurchase of Securities or Related Party Transaction would occur
after December 31, 2014.

For the avoidance of doubt, the waiver set forth in this Section 1 shall not be
effective or binding upon any of the Parties unless and until this Waiver and
Consent has been duly executed by all of the Parties.

Section 2. Other Provisions Regarding Funding. The Parties acknowledge and agree
that no provisions of the Agreement other than those waived in the foregoing
Section 1 are intended, or shall be interpreted, to be inconsistent with the
Transactions on the terms and subject to the conditions set forth in this Waiver
and Consent.

 

2



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Section 3. Transfer of Subco. Alibaba, SoftBank, Yahoo! and the Management
Members’ Representative hereby waive Section 3.3 of the Shareholders Agreement
and approve the Transactions for purposes of Article 69 of the Memorandum and
Articles of Association of Alibaba, solely to the extent that such provisions
would apply to the transfer of beneficial ownership of Subco from Alibaba to
HoldCo; provided, that Subco has not acquired any material Asset between the
date of this Waiver and Consent and the date of such transfer; and provided,
further, that at the time of such transfer Subco does not own, beneficially or
of record, any equity interest in any other Person.

Section 4. Conditional Elimination of Ceiling Amount. Notwithstanding anything
to the contrary in any Transaction Document, if:

 

  a. a definitive agreement providing for the Potential Transaction is entered
into;

 

  b. such definitive agreement is subsequently terminated without consummation
of the transactions contemplated by the Potential Transaction; and

 

  c. the failure of such consummation to occur is not substantially caused by
action or inaction of SoftBank, Yahoo!, or Alibaba based on any action or
inaction of its independent directors, in each case in material violation of
their obligations under such definitive agreement, including any refusal by
SoftBank or Yahoo! to provide any required cooperation or make required efforts
thereunder;

then the Ceiling Amount shall not apply to any Liquidity Event Payment or
Make-Whole Payment under the Agreement as to any Liquidity Event occurring after
the date that such definitive agreement is terminated.

Without limiting the binding effect of this Section 4, not later than
concurrently with the execution of such definitive agreement, the Parties shall
enter into (and cause to be entered into) an amendment to the Agreement to
further memorialize the foregoing agreement.

Section 5. Conditional Acceleration of IPCo Promissory Note. Notwithstanding
anything to the contrary in any Transaction Document, if as of the later of
(x) 30 days following receipt of the license for the establishment of Newco and
(y) July 31, 2014 (the “Outside Date”):

 

  a. each of SoftBank and Yahoo! and the independent directors of Alibaba acting
on behalf of Alibaba has negotiated in good faith with HoldCo in respect of the
Potential Transaction (i) from the date hereof through the Outside Date, and
(ii) in a manner consistent with executing and delivering a definitive agreement
providing for the Potential Transaction as soon as reasonably practicable after
receipt of a license for the establishment of Newco;

 

  b. each of SoftBank and Yahoo! has not become, as a result of any judicial,
legislative or regulatory action occurring after the date of this Waiver and
Consent, legally prohibited from (unless such prohibition is due to JM or JT
failing to use their reasonable best efforts to avoid such prohibition) entering
into and consenting to Alibaba entering into a definitive agreement providing
for the Potential Transaction;

 

3



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

 

  c. SoftBank and Yahoo! are prepared to enter into a definitive agreement
providing for the Potential Transaction on the material economic and commercial
terms (and only the material economic and commercial terms) as have been
negotiated by the Parties through the date of this Waiver and Consent, and on
reasonable terms as to terms not negotiated by the Parties through the date of
this Waiver and Consent;

 

  d. each of SoftBank and Yahoo! has full corporate authority and all necessary
corporate approvals (including, in the case of Yahoo!, approval by its board of
directors) to, and has committed to both enter into and consent to Alibaba
entering into such definitive agreement providing for the Potential Transaction;
and

 

  e. HoldCo has not executed such definitive agreement.

then the IPCo Promissory Note shall be accelerated and shall be immediately due
and payable in full, and any failure to immediately pay the full amount owing
under the IPCo Promissory Note and any accrued and unpaid interest thereon shall
constitute an Event of Default under the IPCo Promissory Note having the same
effect as an Event of Default under Section 5.l (c) of the IPCo Promissory Note
(in each case, for purposes of both the IPCo Promissory Note and the other
Transaction Documents, including the Security Documents); provided, that at the
election of Yahoo! and SoftBank an amount less than the full principal amount of
the IPCo Promissory Note shall be accelerated and become due and payable, in
which case the IPCo Promissory Note shall remain outstanding as to the unpaid
principal amount in accordance with its terms.

Without limiting the binding effect of this Section 5, in the event of such
acceleration, the Parties shall enter into (and cause to be entered into) such
further documents and/or amendments as may be required to implement the
agreement set forth in this Section 5.

Section 6. Representations and Warranties.

 

  a. HoldCo represents and warrants to the other Parties that it has all
required entity power and authority to execute and deliver this Waiver and
Consent and perform its obligations hereunder. Neither the execution and
delivery of this Waiver and Consent or the performance of its obligations
hereunder by HoldCo will (with or without notice or lapse of time) result in any
breach of, or constitute a default under, any contract, agreement or other
instrument to which HoldCo or any of its subsidiaries is a party or by which
HoldCo or any of its subsidiaries is bound or to which any property or asset of
HoldCo or any of its subsidiaries is subject.

 

  b. Alibaba represents and warrants to the other Parties that it has all
required entity power and authority to execute and deliver this Waiver and
Consent and perform its obligations hereunder. Neither the execution and
delivery of this Waiver and Consent or the performance of its obligations
hereunder by Alibaba will (with or without notice or lapse of time) result in
any breach of, or constitute a default under, any contract, agreement or other
instrument to which Alibaba or any of its subsidiaries is a party or by which
Alibaba or any of its subsidiaries is bound or to which any property or asset of
Alibaba or any of its subsidiaries is subject.

 

4



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

  c. Alibaba represents and warrants to the other Parties that its entering into
this Waiver and Consent has been approved by unanimous decision of the
Independent Directors to the extent such approval is required pursuant to the
Agreement and each of SoftBank and Yahoo! represent and warrant to the other
Parties that each of their designees to the Alibaba board has approved Alibaba
entering into this Waiver and Consent.

 

  d. Each of HoldCo and Alibaba represents and warrants to the other Parties
that Subco will be transferred in the Transactions at fair value which shall be
an amount not to exceed RMB 75,000,000.

Section 7. Effect of Agreement. Except as expressly set forth above, the
Transaction Documents shall continue in full force and effect in accordance with
their terms without waiver or forbearance, and nothing in this Waiver and
Consent is intended to, does, or shall be deemed or construed to either
(a) waive or modify any right or obligation under any Transaction Document or
(b) grant to any Party the right to take or permit any action otherwise
prohibited under or limited by the Transaction Documents. Section 5 of this
Waiver and Consent shall terminate upon the execution and delivery of a
definitive agreement providing for the Potential Transaction by each of the
parties thereto, and this Waiver and Consent shall otherwise terminate if at any
time the Agreement is validly terminated.

Section 8. Interpretation. Capitalized terms used but not defined in this Waiver
and Consent have the meanings ascribed to such terms in the Agreement, unless
the context clearly requires otherwise. The interpretation of this Waiver and
Consent shall otherwise be subject to Sections 1.02 (“Construction”) and 1.03
(“Schedules, Annexes and Exhibits”) of the Agreement, in each case, mutatis
mutandis, as if set forth in this Waiver and Consent.

Section 9. Miscellaneous. This Waiver and Consent, together with the Agreement,
contains the entire agreement of the Parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters. This Waiver and Consent shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns in accordance with this Waiver and Consent. This Waiver and Consent
shall otherwise be subject to Sections 10.01 (“Notices”), 10.02 (“Amendment;
Waiver”), 10.03 (“Assignment”), 10.06 (“Public Disclosure”), 10.08 (“Governing
Laws; Jurisdiction; Waiver of Jury Trial”), 10.09 (“Arbitration”), 10.10
(“Counterparts”), 10.11 (“Rules of Construction”), 10.14 (“English Language
Only”) and 10.16 (“Time of the Essence”) of the Agreement, in each case, mutatis
mutandis, as if set forth in this Waiver and Consent.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Waiver and Consent as of the date first written
above.

 

Alibaba Group Holding Limited    

LOGO [g696051page_31a.jpg]

(Zhejiang Alibaba E-Commerce Co., Ltd.)

By:  

/s/ Masayoshi Son

    By:  

/s/ Peng Lei

  Name: Masayoshi Son       Name: Peng Lei   Title: Independent Director      
Title: Legal Representative By:  

/s/ Jacqueline Reses

        Name: Jacqueline Reses         Title: Independent Director       Yahoo!
Inc.    

LOGO [g696051page_31b.jpg]

(Alipay.com Co., Ltd.)

By:  

/s/ Jacqueline D. Reses

    By:  

/s/ Peng Lei

  Name: Jacqueline D. Reses       Name: Peng Lei   Title: Chief Development
Officer       Title: Legal Representative SoftBank Corp.     APN Ltd. By:  

/s/ Masayoshi Son

    By:  

/s/ Jack Ma Yun

  Name: Masayoshi Son       Name: Jack Ma Yun   Title: Chairman & CEO      
Title: Director Joinder Parties     Jack Ma Yun, as Management Members’
Representative       Solely for purposes of Section 3 herein By:  

/s/ Jack Ma Yun

   

/s/ Jack Ma Yun

  Name: Jack Ma Yun      

/s/ Jack Ma Yun

   

/s/ Joseph Chung Tsai

Jack Ma Yun     Joseph Chung Tsai

[Signature Page to Waiver and Consent Agreement]